Title: From George Washington to Elisha Sheldon, 25 August 1782
From: Washington, George
To: Sheldon, Elisha


                  
                     Sir
                     Head Quarters Newburgh Augst 25. 1782
                  
                  You will move your Legion from their present Cantonment, by the directest route to Pines Bridge or the nearest convenient place for forage on this side the Croton—Calculating your distances, & making your stages in such a manner as that you will arrive at the point of destination; on Saturday the 31st Inst. without failure—You will send notice to me of your arrival, & receive farther Instructions.
                  Some previous arrangements respecting Forage may be necessary on your route, to prevent inconveniencies & irregularities—I shall rely on your attention to have the march conducted in the most military & soldierlike Manner, and I am Sir with great regard.
                  
               